Citation Nr: 0122191	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

Appellant is the surviving spouse of the decedent, who is 
claimed to have been a veteran of active service in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the U.S. Armed Forces, during all or part of a 
period of time commencing in October 1941 and ending in 
December 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila that no new and 
material evidence had been submitted to warrant reopening the 
appellant's claim for death benefits, which was denied 
initially in February 1968.


FINDINGS OF FACT

1.  A February 1968 RO determination denied the appellant's 
claim for VA death benefits; she was properly notified of the 
decision and of her appellate rights, and did not file an 
appeal.

2.  Evidence submitted since the February 1968 determination 
is non-duplicative and probative of the issue of whether the 
appellant's deceased husband has deemed active service; the 
new evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the February 1968 RO determination 
denying appellant's claim for death benefits is new and 
material, and her claim is reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 
20.302, (2000); Duty to Assist, 66 Fed. Reg. 45620, 45628-30 
(Aug. 29, 2001) (to be codified, inter alia, at 38 C.F.R. 
§ 3.156(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that an amendment 
was recently promulgated to the regulation which governs the 
evaluation of whether new and material evidence has been 
submitted.  See Duty to Assist, 66 Fed. Reg. 45620, 45628-30 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, the provisions of this amendment were explicitly 
made applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 2001.  
Id., at 45620.  Since the appellant's claim to reopen was 
received by the Manila RO in April 2000, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to the claimant.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The appellant filed her initial claim for VA benefits in 
March 1966, based on the death of her husband, who she 
reported served in the Philippine Commonwealth Army, in the 
service of the U.S. Armed Forces, from November 2, 1941, 
through December 31, 1945.  This information, together with 
the deceased's date and place of birth, and reported service 
number, was forwarded to the U. S. Army Adjutant General's 
office for verification.  In February 1968, that office 
reported to the RO that "[s]ubject has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  This statement was in the form of a rubber 
stamp, and was initialed by an employee of the Adjutant 
General's office.  Based on this information, the RO denied 
the appellant's claim for death benefits on the basis of lack 
of eligibility and notified her by letter in February 1968.  
There is no indication that she was not advised of her 
appellate rights.  The February 1968 determination was not 
timely appealed, and became final as outlined in 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302.  As such, the appellant's 
claim may be reopened and reconsidered only if new and 
material evidence has been submitted.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, 12 Vet. App. 209, 213 (1999).  First, the 
Board is obligated to determine whether the evidence 
submitted since the prior decision is new and material.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet.App. 
167, 171 (1996).  Second, if new and material evidence was 
presented, the claim was reopened and was required to 
consider it based upon all the evidence of record, to 
determine whether it was well-grounded.  See Robinette v. 
Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if the claim 
was well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) had been fulfilled, the Board could 
evaluate the merits of the claim. See Winters v. West, 12 
Vet.App. 203, 206-7 (1999).  However, the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (VCAA), effectively eliminated the concept of a 
"well-grounded" claim and substantially modified the manner 
in which VA's duty to assist claimants is to be discharged.  
Accordingly, the Board concludes that the requirement to find 
a claim well grounded prior to considering whether the VCAA-
modified duty to assist has been met no longer exists.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
it is probative of the issue at hand.  Cox v. Brown, 5 
Vet.App. 95, 98 (1993).  Evidence is probative when it tends 
to prove, or actually proves an issue.  Routen v. Brown, 10 
Vet.App. 183, 186 (1997), citing Black's Law Dictionary 1203 
(6th ed. 1990).  Second, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 9 
Vet.App. 145, 151 (1996).  The third and final question is 
whether the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 
38 C.F.R. § 3.156(a).  This need not mean that the evidence 
warrants a revision of the prior determination, but is 
intended to ensure the Board has all potentially relevant 
evidence before it.  See Hodge, 155 F.3d at 1363.  New 
evidence will be presumed credible at this point solely for 
the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.

The Board notes that since the February 1968 decision, the 
new evidence in the file consists essentially of sworn 
statements and government documents which establish the fact 
of appellant's marriage to the decedent, and a non-certified 
copy of a document from "General Headquarters, Armed Forces 
of the Philippines, Office of the Adjutant General," dated 
in February 1998, which reports that the decedent was a 
member of "A" Company, 1st Battalion, 92nd Infantry, 
service with "USAFFE" during a period commencing 26 October 
1941.  No date of release from service is provided.  Other 
evidence has been provided, but is not immediately relevant 
to the issue at hand.

Applying the above analysis to the evidence submitted by the 
appellant since the last final rating decision, the Board 
finds that the evidence is new, not having been previously 
reviewed or considered by the RO.  It is also probative, 
since it bears upon the issue of the decedent's service 
during World War II, and suggests that he was assigned to 
U.S. Army Forces Far East.  The RO correctly notes that proof 
of service must consist either of a certification by the 
appropriate U.S. service department or other specified 
service documents.  See 38 C.F.R. § 3.203.  VA is, in fact,  
prohibited from finding on any basis other than a service 
department document (which VA believes to be authentic and 
accurate) or service department verification, that a 
particular individual served in the U.S. Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The significance of the newly-submitted material is two-fold.  
First, it provides documentary evidence, presumed credible 
for the purposes of this analysis, that the decedent served 
in the Philippine armed forces, and may have been attached to 
USAFFE, even though, under VA regulations and Duro, it may 
not serve as proof of active service.  Second, the personal 
information contained in the certification is slightly 
different from that originally submitted to the U. S. Army 
Adjutant General in 1968, in that the date entered on active 
duty ("CAD") is shown as 26 October 1941, vice 21 November 
1941.  Though this is perhaps a small difference, the Board 
is not privy to the standards used by the Adjutant General's 
office to certify service in 1968, and finds it conceivable 
that service entry dates were a key criterion.  This is 
consistent with Veterans Benefits Administration Manual M21-
1, Part IV, Chapter 34 (Philippine Cases), which indicates 
that if VA has obtained information deemed reliable which 
conflicts with information relating to service previously 
obtained from the service department, it should bring the 
conflicting information to the attention of the US. Army 
Reserve Personnel Center (ARPC) for reconsideration.

On this basis, the Board finds that the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and therefore material to the 
issue of the decedent's claimed veteran status.  38 C.F.R. 
§ 3.156; Hodge, 155 F.3d at 1359, 1363.  Thus, the 
appellant's claim must be reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, appellant's 
claim for VA death benefits is reopened; the appeal is 
granted to this extent only.


	(CONTINUED ON NEXT PAGE)


REMAND

Because the new evidence submitted by appellant suggests that 
her deceased husband served as a member of the Philippine 
Commonwealth Army in the service of the U.S. Armed Forces, it 
will be necessary to request a current verification of his 
status from the service department concerned.  In addition, 
the Board notes that passage of the VCAA in November 2000 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects claims pending on, or filed 
after the date of enactment, including the appellant's claim, 
and the RO must ensure compliance with VCAA.

Accordingly, this case is REMANDED for completion of the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

2.  The RO should forward a copy of the 
Philippine Armed Forces Adjutant General's 
certification of the decedent's service to 
the ARPC, (DARP-PAS-EAP), 9700 Page 
Boulevard, St. Louis, Missouri 63132, 
calling that organization's attention to 
the new and conflicting information 
contained therein, and requesting a 
reconsideration of his active service 
status. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  The appellant has the right 
to submit additional evidence and argument on matter remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


 



